TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00736-CV


Atlantic Mutual Insurance Company, Appellant

v.

Duncan Roberts; Dolores Robertson, Individually and as next friend of
Danae R. Robertson, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN200988, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Atlantic Mutual Insurance Company filed its notice of appeal on November
25, 2002, and the clerk's record was filed on January 16, 2003.  On February 26, 2003, we sent
appellant notice that its appellant's brief was overdue and that its appeal would be subject to
dismissal if a motion for extension of time was not filed by March 3, 2003.  To date, appellant has
not responded to this Court's correspondence.
	We therefore dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   April 17, 2003